EXHIBIT 10.4

 

EXECUTIVE TERMINATION AGREEMENT BETWEEN MYKROLIS CORPORATION

AND PETER S. KIRLIN

 

 

117



--------------------------------------------------------------------------------

EXECUTIVE TERMINATION AGREEMENT

 

This Agreement (“Agreement”) between MYKROLIS CORPORATION, a Delaware
corporation with offices at 129 Concord Road, Billerica, Massachusetts 01821
(“Mykrolis” or the “Company”) and Peter S. Kirlin (the “Executive”) dated March
19, 2005.

 

RECITALS

 

A. The Executive is an officer and key member of Mykrolis’ management.

 

B. Mykrolis believes that it is in the best interests of the Company and of its
stockholders, to provide for the continuity of management in general and the
retention of Executive in particular, in the event of a Change of Control of the
Company.

 

C. This Agreement is not intended to alter materially the compensation, benefits
or terms of employment that the Executive could reasonably expect in the absence
of a Change of Control of Mykrolis, but is intended to encourage and reward
Executive’s willingness to remain in his position with the Company and
Executive’s compliance with the wishes of the Mykrolis Board of Directors
whatever they may be in the event that a Change of Control occurs.

 

NOW THEREFORE, in consideration of the foregoing premises, of the mutual
promises of the Parties made herein and of other consideration, the receipt and
adequacy of which is hereby acknowledged, the Parties hereby agree as follows:

 

SECTION 1. DEFINITIONS. The following terms when used in this Agreement or any
Exhibit hereto with initial capital letters shall have the meanings assigned to
them below. Other terms defined elsewhere in this Agreement shall have the
respective meanings assigned to them at the location of their definition.

 

1.01. The term “Change of Control” shall have the meaning set forth in Exhibit A
attached hereto.

 

1.02. The term “Impending Change of Control” refers to: (i) the execution by the
Company of a definitive agreement providing for a transaction which, if
consummated would constitute a Change of Control; or (ii) the initiation of a
third party tender offer to acquire common stock of the Company, which
acquisition, if completed, would result in a Change of Control; or (iii) such
other event or events as the Mykrolis’ Board of Directors expressly designates,
by reference to this Agreement, as constituting an Impending Change of Control.

 

1.03. The term “Period of Employment” shall mean the period which begins upon
the occurrence of an Impending Change of Control and which concludes on the
earlier of (i) the close of business on the 180th day following the Change of
Control resulting from such Impending Change of Control; or (ii) the date that
the Mykrolis Board determines in good faith that a Change of Control will not
result from the Impending Change of Control.

 

118



--------------------------------------------------------------------------------

1.04. The term “Involuntary Termination” shall mean the following events
occurring either during the Period of Employment or, if a Period of Employment
has occurred and concluded, within two years following the Change of Control, if
any, to which such Period of Employment related:

 

  (a) Any discharge of Executive by Mykrolis or by any corporation succeeding to
the business and assets of Mykrolis (a “Successor”);

 

  (b) Any resignation by Executive if such resignation shall have been requested
by Mykrolis or by a Successor;

 

  (c) Any resignation by Executive if such resignation shall follow: (i) any
reduction in the annual base salary, incentive compensation (whether under the
Mykrolis Incentive Plan or any other incentive program), perquisites, life,
health accident, or disability benefits or other fringe benefits, equity
incentive programs and the like in each case applicable to Executive as compared
to those in effect immediately prior to the beginning of the Period of
Employment, or (ii) any material adverse change in the duties, status,
responsibilities, scope, employment conditions or authority associated with
Executive’s employment by Mykrolis, if the foregoing events shall not have been
approved in advance by Executive; or (iii) the failure by the Company to comply
with the provisions of Section 9.06(b) of this Agreement; or (iv)the relocation
of Executive’s principal place of work to a location more than fifty (50) miles
from its location immediately prior to the beginning of the Period of Employment
without Executive’s prior written consent., provided, however, that: (X) changes
in fringe benefit programs and perquisites shall not be regarded as reductions
if Mykrolis’ Board of Directors determines in good faith that benefits and
perquisites of equivalent value are substituted, and (Y) reductions in payout or
other benefits in incentive programs shall not be regarded as reductions if
Mykrolis’ Board of Directors determines in good faith that the differences are
attributable to changing base levels and changing performance criteria and
goals.

 

2. Employment; Period of Employment

 

2.01. If an Impending Change of Control should occur while Executive is employed
by Mykrolis, Executive agrees to remain in the employ of Mykrolis until the
earlier of: (i) the expiration of the Period of Employment or (ii) the
Involuntary Termination of the Executive, in the position and with the duties
and responsibilities he then currently carries, with such changes therein as may
from time to time be made by the Mykrolis Board of Directors, and upon the other
terms and conditions hereinafter stated.

 

2.02. Executive agrees that during the Period of Employment, and prior to any
Change of Control, he will discharge his duties to the best of his ability and
in furtherance of the interests of the Company and its stockholders as such
interests are determined by the Mykrolis board of Directors., The Executive
further agrees to use his best efforts at and after the occurrence of a Change
of Control to effect an orderly and beneficial transfer of control to the party
or parties comprising the new control group.

 

119



--------------------------------------------------------------------------------

2.03. Nothing in this Agreement shall be deemed to prevent the Executive from
remaining in the employ of Mykrolis or any Successor beyond the Period of
Employment either on the terms and conditions set forth herein or on others that
may be mutually agreed upon.

 

3. Compensation and Benefit Plans

 

3.01. For all services rendered by the Executive to the Company in any capacity
during the Period of Employment and any subsequent period of employment prior to
the Involuntary Termination of Executive, including, without limitation,
services as an executive officer, director or member of any committee of
Mykrolis or of any subsidiary, division or affiliate thereof, the Executive
shall be paid:

 

  (a) base compensation equal to the salary he is receiving immediately prior to
the beginning of the Period of Employment, payable not less often than monthly.

 

  (b) the executive shall continue to be a participant in the Mykrolis Incentive
Plan, and its 2001 Equity Incentive Plan as in effect immediately prior to the
beginning of the Period of Employment, and any and all other incentive plans in
which key employees of the Company participate that are in effect.

 

  (c) the Executive, his dependents and beneficiaries shall be entitled to all
payments and benefits and service credit for benefits during the Period of
Employment to which officers of Mykrolis, their dependents and beneficiaries are
entitled immediately prior to the beginning of the Period of Employment under
the terms of the then effective employee plans and practices of Mykrolis.

 

3.02. For the two year period commencing immediately after the Period of
Employment, the Executive and his family shall be entitled to and receive all
medical, dental and life insurance benefits to which they had been entitled
immediately prior to the beginning of the Period of Employment. Notwithstanding
the foregoing, to the extent the relevant Company plans or policies preclude the
provision of the benefits outlined above to Executive following his/her
termination from the Company, the Company shall, at its option, separately
provide Executive with substantially equivalent benefits at the Company’s
expense or provide Executive with a lump sum cash payment approximating, in the
good faith judgment of the Board, the value of such benefits.

 

3.03. In consideration of the benefits provided under this Agreement, Executive
expressly waives the application to Executive of the provisions of Section 7(a)
of the 2001 Equity Incentive Plan and of Subsection 7.7.3 of the 2003 Employment
Inducement and Acquisition Stock Option Plan relating to the acceleration of
stock option and restricted stock awards and agrees that the provisions of
Section 4.03 of this Agreement shall supersede such provisions.

 

120



--------------------------------------------------------------------------------

4. Involuntary Termination Payment

 

4.01. In the event of Involuntary Termination of Executive’s employment,
Mykrolis shall provide the Executive with a lump sum severance payment (the
“Termination Payment”) in an amount equal to two times the annualized rate of
compensation to the Executive, including base salary plus variable compensation
as in effect immediately prior to any Impending Change of Control.

 

4.02. In the event of a Change of Control opposed by the Mykrolis Board of
Directors, in order to assure Executive’s receipt of the Termination Payment as
against a possibly hostile successor control group, Mykrolis shall, just prior
to a Change in Control, deposit an amount equal to the Termination Payment with
an escrow agent reasonably satisfactory to the Executive to be held for the
duration of the Period of Employment for release to the Executive in the event
of an Involuntary Termination. If no event constituting an Involuntary
Termination shall have occurred within the Period of Employment, then the escrow
agent shall return such amount to the Company on the day following the
expiration of the Period of Employment.

 

4.03. In the event of Involuntary Termination of Executive’s employment,
Executive will become immediately entitled to exercise any and all stock options
previously granted to him by Mykrolis (including any such options assumed by a
Successor or awarded by a Successor in substitution therefor) for a period of
one year following such Involuntary Termination or until the earlier original
expiration period of the option and any and all restricted stock (including any
substituted stock of a Successor) shall become free of any restrictions. In the
event that Involuntary Termination occurs prior to a Change of Control and
Mykrolis options are not assumed (and no substitute options are granted) in
connection with the Change of Control, any options held by Executive pursuant to
this Section 4.03 shall be treated no less favorably than other vested options
then held by Mykrolis employees. The provisions of this Section 4.03 shall apply
notwithstanding any provision to the contrary in the option agreement, the
restricted stock agreement or any plans under which they were granted.

 

4.04. Executive’s entitlement to receive the Termination Payment called for by
this Section 4 shall be conditioned upon his having complied to the best of his
abilities with the commitments contained in Sections 2.01 and 2.02. In the event
of an Involuntary Termination described in Section 1.04, he shall be deemed to
have so complied if he shall have complied to the best of his abilities with the
requirements of those sections until the time of his discharge or resignation
pursuant to such clauses.

 

121



--------------------------------------------------------------------------------

5. Confidential Information

 

5.01. The Executive agrees not to disclose, either while in Mykrolis’ employ or
at any time thereafter, to any person not employed by Mykrolis, or not engaged
to render services to Mykrolis, any confidential information obtained by him
while in the employ of Mykrolis, including without limitation, any of Mykrolis’
inventions, processes, methods of distribution or customers or trade secrets,
provided, however, that this provision shall not preclude the Executive from use
or disclosure of information known generally to the public or for information
not considered confidential by persons engaged in the business conducted by
Mykrolis or from disclosure required by law or Court order.

 

5.02. The Executive also agrees that upon leaving Mykrolis’ employ he will not
take with him, without the prior written consent of an officer authorized to act
in the matter by Mykrolis’ Board of Directors any drawing, blueprint,
specification or other document of Mykrolis, its subsidiaries, affiliates and
divisions, which is of a confidential nature relating to Mykrolis, its
subsidiaries, affiliates, and divisions, or without limitation, relating to its
or their methods of distribution, or any description of any formulae or secret
processes.

 

6. Certain Tax-Related Payments

 

Payments and benefits under this Agreement shall be made and provided without
regard to whether the deductibility of such payments (or any other payments or
benefits to or for the benefit of Executive) would be limited or precluded by
Section 280G (“Section 280G”) of the U.S. Internal Revenue Code (the “Code”) and
without regard to whether such payments (or any other payments or benefits)
would subject Executive to the federal excise tax applicable to certain “excess
parachute payments” under Section 4999 of the Code (the “Excise Tax”). If any
portion of the payments or benefits to or for the benefit of Executive
(including, but not limited to, payments and benefits under this Agreement but
determined without regard to this paragraph) constitutes an “excess parachute
payment” within the meaning of Section 280G (the aggregate of such payments
being hereinafter referred to as the “Excess Parachute Payments”), the Company
shall promptly pay to Executive an additional amount (the “gross-up payment”)
that after reduction for all taxes (including but not limited to the Excise Tax)
with respect to such gross-up payment equals the Excise Tax with respect to the
Excess Parachute Payments. The determination as to whether Executive’s payments
and benefits include Excess Parachute Payments and, if so, the amount of such
payments, the amount of any Excise Tax owed with respect thereto, and the amount
of any gross-up payment shall be made at the Company’s expense by
PricewaterhouseCoopers or by such other certified public accounting firm as the
Mykrolis Board of Directors may designate prior to a Change in Control (the
“accounting firm”). Notwithstanding the foregoing, if the U.S. Internal Revenue
Service shall assert an Excise Tax liability that is higher than the Excise Tax
(if any) determined by the accounting firm, the Company shall promptly augment
the gross-up payment to address such higher Excise Tax liability.

 

122



--------------------------------------------------------------------------------

7. Notices

 

All notices, requests, demands and other communications provided for by this
Agreement shall be in writing and shall be sufficiently given when mailed in the
continental United States by registered or certified mail or personally
delivered to the party entitled thereto at the address stated below or to such
changed address as the addressee may have given by a similar notice:

 

To Mykrolis:    Mykrolis Corporation      129 Concord Road      Billerica, MA
01821      Attn: Vice president & General Counsel To the Executive:    Peter S.
Kirlin      c/o Mykrolis Corporation,      with an additional copy to the
Executive’s home address

 

8. No Mitigation and No Offset

 

8.01. The amounts payable to Executive hereunder shall be absolutely owing, and
not subject to reduction or mitigation as a result of employment by Executive
elsewhere after his employment with Mykrolis is terminated.

 

8.02. There shall be no right of set-off or counterclaim in respect of any
claim, debt or obligation against any payments to the Executive, his dependents,
beneficiaries or estate, provided for in this Agreement.

 

9. General Provisions

 

9.01. Should the Executive’s employment be terminated either on a voluntary or
involuntary basis other than as provided for in this Agreement, then any and all
termination payments and other provisions associated with any such severance of
employment shall be determined in accordance with Mykrolis’ policies and
procedures then in effect and not in accordance with this Agreement. Except as
specifically provided for herein, nothing shall be deemed to give the Executive
the right to continue in the employ of Mykrolis.

 

9.02. Mykrolis and the Executive recognize that each party will have no adequate
remedy at law for breach by the other of any of the agreements contained herein
and, in the event of any such breach, Mykrolis (with respect to Sections 3, 4, 5
and 6) and the Executive (with respect to Section 7) hereby agree and consent
that the other shall be entitled to a decree of specific performance, or other
appropriate remedy to enforce performance of such agreements.

 

9.03. No right or interest to or in any payments shall be assignable by the
Executive; provided, however, that this provision shall not preclude him from
designating one or more beneficiaries to receive any amount that may be payable
after his death and shall not preclude the legal representative of his estate
from assigning any right hereunder to the person or persons entitled thereto
under his will or, in the case of intestacy, to the person or persons entitled
thereto under the laws of intestacy applicable to his estate.

 

123



--------------------------------------------------------------------------------

9.04. No right, benefit or interest hereunder shall be subject to anticipation,
alienation, sale, assignment, encumbrance, charge, pledge, hypothecation, or
set-off in respect of any claim, debt or obligation, or to execution,
attachment, levy or similar process, or assignment by operation of law. Any
attempt, voluntary or involuntary, to effect any action specified in the
immediately preceding sentence shall, to the full extent permitted by law, be
null, void and of no effect.

 

9.05. The titles to sections in this Agreement are intended solely for the
convenience and no provision of this Agreement is to be construed by reference
to the title of any section. This Agreement shall be binding upon and shall
inure to the benefit of the Executive, his heirs and legal representatives, and
Mykrolis and its successors.

 

9.06. (a) Mykrolis will indemnify the Executive for all costs and expenses
(including fees and expenses of counsel) incurred by the Executive in connection
with an action to enforce his rights under this Agreement (including any action
to enforce this right of indemnity) in which action the Executive prevails.

 

(b) Mykrolis must require that any entity with which it merges or consolidates
or to which it agrees to transfer a substantial portion of its assets expressly
assume the obligations of the Company under this Agreement (including assumption
of options vested pursuant to Section 4.03 above by a Successor or award of
substituted options by such) and that any successor or successors of such an
entity, whether by merger, consolidation or transfer of assets, also expressly
assume all such obligations. Notwithstanding the foregoing, the Company shall
not be deemed to have breached its obligations under this Section 9.06(b) if it
negotiates with any Successor entity to provide a substitute agreement on terms
(which may be different than the terms herein) that are reasonably acceptable to
Executive.

 

9.07. No provision of this Agreement may be amended, modified or waived unless
such amendment, modification or waiver shall be authorized by the Board of
Directors of Mykrolis or any authorized committee of the Board of Directors and
shall be agreed to in writing, signed by the Executive and by an officer of
Mykrolis thereunto duly authorized. Except as otherwise specifically provided in
this Agreement, no waiver by either party hereto of any breach by the other
party hereto of any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of a subsequent breach of such
condition or provision or a waiver of a similar or dissimilar provision or
condition at the same time or at any prior or subsequent time.

 

9.08. The validity, interpretation, construction performance and enforcement of
this Agreement shall be governed by the laws of the Commonwealth of
Massachusetts as applied to transactions taking place wholly within
Massachusetts between Massachusetts residents.

 

124



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

MYKROLIS CORPORATION By  

/s/ Gideon Argov.

--------------------------------------------------------------------------------

   

/s/ Peter S. Kirlin.

--------------------------------------------------------------------------------

   

                    Executive

 

125



--------------------------------------------------------------------------------

EXHIBIT A

 

“Change of Control” means the occurrence of any of the following events:

 

(1) any Person (other than an Inadvertent Acquiring Person”, as defined below)
becomes the owner of 15% or more of the Company’s Common Stock; or

 

(2) individuals who, as of the Effective Date, constitute the Board of Directors
of the Company (the “Continuing Directors”) cease for any reason to constitute
at least a majority of such Board (a “Board Change”); provided, however, that
any individual becoming a director after the Effective Date whose election or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the Continuing Directors will be considered as though
such individual were a Continuing Director, but excluding for this purpose any
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest (as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Securities Exchange Act of 1934 (the
“Exchange Act”)) or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.

 

(3) execution of an agreement of acquisition, merger, reorganization,
consolidation of or other transaction which contemplates either (i) that all or
substantially all of the business and/or assets of the Company will be owned or
controlled by a Person or Persons (as those terms are used in Section 13(d) of
the Exchange Act) other than the Persons owning or controlling such business and
assets on the Effective Date or (ii) that a Board Change will occur, provided,
however, that if such agreement requires, as a condition precedent, approval by
the Company’s shareholders, a Change of Control will not be deemed to have
occurred until such approval has been obtained; or

 

(4) liquidation or dissolution of the Company or sale of all or substantially
all of the Company’s assets;

 

In addition, for purposes of this definition the term “Inadvertent Acquiring
Person” means a Person that (i) the Company, upon the affirmative vote of
two-thirds of the Continuing Directors then in office, determines in good faith
has become the beneficial owner (as such term is defined in Rule 13d-3 under the
Exchange Act) of 15% or more of the Company’s Common Stock inadvertently and
without any intention of changing or influencing the control, management or
policies of the Company or of engaging in any of the actions specified in Item 4
of Schedule 13D under the Exchange Act, and (ii) within 10 business days
following receipt of request by the Company to advise it regarding the same,
certifies affirmatively to the Company with respect to the matters set forth in
clause (i) above; and (iii) as promptly as practicable divests himself, herself
or itself of beneficial ownership of a sufficient number of shares of Common
Stock of the Company so that such Person would no longer be the beneficial owner
of 15% or more of the Company’s Common Stock.

 

126